Citation Nr: 1144368	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  10-13 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


THE ISSUE

Propriety of termination of Section 306 disability pension benefits effective January 1, 1979, and until April 1, 2002, to include election of benefits under the improved pension program.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel




INTRODUCTION

The Veteran served on active duty from January 1975 to November 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2004 and July 2005 decisions of the RO in Los Angeles, California, which determined granted pension benefits with the need for regular aid and attendance effective February 24, 1978, and terminated the Veteran's pension benefits due to excessive income beginning January 1, 1979 through April 1, 2002.  The July 2005 decision also resumed the Veteran's pension benefits under the improved disability pension program effective April 1, 2002, which the Veteran contests.

The Board notes that the Veteran has filed numerous claims for service connection for tetraplegia, C4 with loss of bowel and bladder control, the first being in February 1978.  These claims have yet to be the subject of a rating decision.  The Board REFERS the claim for service connection for tetraplegia, C4 with loss of bowel and bladder control to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is not married, has no dependents and is in need of regular aid and attendance.

2.  The Veteran's reported total income, less medical expenses, substantially exceeds the maximum rate of pension payable for a veteran without dependent and in need of regular aid and attendance under the Section 306 disability pension program as of January 1, 1979.

3.  The Veteran's April 1979 Notice of Disagreement and June 1979 claim for service connection are sufficient to elect improved pension.  



CONCLUSIONS OF LAW

1.  Termination of nonservice-connected Section 306 disability pension benefits was warranted as of January 1, 1979 due to excessive annual income.  38 U.S.C.A. § 1503 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.26, 3.261, 3.262 (2011).

2.  The Veteran is not entitled to Section 306 disability pension benefits on or after January 1, 1979.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.960(d).

3.  The Veteran is entitled to an effective date of January 1, 1979 for improved pension benefits.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.713 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Improved disability pension is a benefit payable by VA to a veteran of a period of war because of permanent and total disability.  Income eligibility for pension, and the amount of any pension payable, is determined by subtracting the veteran's annual family countable income from the maximum annual pension rate applicable to the veteran's circumstances.  38 U.S.C.A. § 1521(a); Martin v. Brown, 7 Vet. App. 196, 198 (1994).

In this case, two disability pension programs are at issue.  The Veteran was disabled in a December 1977 motor vehicle accident which left him with tetraplegia at C4 with loss of bowel and bladder control.  The Veteran was originally denied pension in a February 1979 decision that determined that his permanent and total disability was the result of willful misconduct.  At the time the Veteran filed his claim, the only pension program available was the Section 306 pension.  

Effective January 1, 1979, the improved pension program became available.  The Veteran filed an April 1979 Notice of Disagreement which had never been acted upon by the RO.  Thus, the February 1979 decision did not become final.  See Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).  The Veteran filed new claims for benefits in 2002, with his representative filing CUE motions against the 1979 decision in 2004.  The RO reversed the prior willful misconduct decision and awarded Section 306 pension eligibility in an August 2004 rating decision.  

As a threshold matter, the Board notes that the RO did not make the August 2004 decision on the basis of CUE in the February 1979 decision.  The RO's consideration of the claim was on an original basis, as is the Board's.  

The RO assigned the initial pension award under Section 306 appropriately with an effective date of February 24, 1978.  The Veteran has not contested the initial grant of Section 306 benefits or the February 1978 effective date.  Based on excessive annual income, the RO terminated the Section 306 pension effective January 1, 1979.  The RO granted awarded the current effective date of April 1, 2002, for improved pension benefits based on a March 2002 submission from the Veteran.  The Veteran contends now that he should have either not had his Section 306 benefits terminated on January 1, 1979, or been afforded the opportunity to convert to the improved pension program effective January 1, 1979.  

The Board begins with the termination of Section 306 benefits, effective January 1, 1979:  

Basic entitlement to such pension exists if, among other things, the claimant's annual income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.26 (2011).  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3.  In determining annual income for nonservice-connected pension benefits, all payments of any kind or from any source, including salary, retirement or annuity payments, or similar income shall be included.  38 U.S.C.A. § 1503(a).  Income is calculated during 12-month annualization period in which payments of any kind from any source are received except for listed exclusions.  38 C.F.R. § 3.261.  Social Security Administration (SSA) disability income is not specifically excluded under 38 C.F.R. § 3.262.  Such income is therefore included as countable income.  

The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.26 (2011).  The MAPR is based partially on status determinations.  The Veteran is not married and has no dependents.  Furthermore, the RO determined that the Veteran was in need of regular aid and attendance.  These determinations are not contested by the Veteran.  

The MAPR for a veteran without dependents and in need of regular aid and attendance in effect as of January 1, 1979 was $3,770 for the Section 306 program.  VA Manual M21-1, Appendix B, Disability Pension, Change 186, December 5, 1977.  When a veteran's income exceeded the income limitations and that veteran was in need of regular aid and attendance, a special, reduced aid and attendance allowance was permitted.  See 38 C.F.R. § 3.252(f).  That allowance was only permitted where the veteran's income did not exceed $4,270.  See VA Manual M21-1, Appendix B, Disability Pension, Change 186, December 5, 1977.  At the time, the Veteran's monthly SSA benefit was $412.00 per month, or $4,944 annually.  The Veteran's income exceeded the income limitations as of January 1, 1979 both for the standard Section 306 disability pension and for the special reduced aid and attendance allowance.  

Certain expenses may be excluded from an individual's income for the same 12- month annualization period to the extent they were paid.  See 38 C.F.R. § 3.262 (2011).  The Veteran has not supplied any expenses that were paid during 1979 that might be excluded from his income.  Thus, the Veteran's income cannot be reduced to a level which would enable payments.

In summary, the evidence of record shows the Veteran's countable income exceeds the statutory limits for entitlement to Section 306 disability pension benefits as of January 1, 1979.  The Board concludes that termination of the Section 306 benefits was warranted.  See 38 C.F.R. § 3.26.  

When a Section 306 disability pension has been terminated due to excessive income, the pensioner is not entitled to resume Section 306 benefits if the pensioner's income drops below the annual income limitation.  See 38 C.F.R. § 3.960(d)(2011).  This regulation was part of the implementation of the improved pension program and was effective January 1, 1979.  See 44 Fed.Reg. 45,930 (Aug. 6, 1979).  Instead, the pensioner is precluded from benefits under any pension program other than the improved pension program.  Id.  In light of this rule, the Board cannot consider Section 306 pension further.  The Board must now consider whether improved pension benefits were warranted for the period from January 1, 1979 to April 1, 2002.  

An election is required for a Section 306 pensioner to convert from Section 306 to the improved pension.  See generally 38 C.F.R. §§ 3.711, 3.712, 3.714 (2011).  In the absence of an election, the person eligible to receive a Section 306 pension will continue to receive that pension, except when termination occurs.  See 38 C.F.R. § 3.960.  Such elections are generally effective on the date of the receipt of the election to convert.  See 38 C.F.R. § 3.713(a).  The Veteran was clearly entitled to receive Section 306 benefits as of December 31, 1978.  There is no question as to this point.  The only question is whether the Veteran elected the improved pension prior to the currently assigned effective date.  

Prior to the February 1979 decision, the Veteran filed a February 1978 claim for service connection for his tetraplegic disability, a March 1978 claim for education and home loan guarantee benefits, and a March 1978 statement in support of a nonservice-connected pension claim.  After the February 1979 denial, the Veteran filed an April 1979 Notice of Disagreement which did not discuss election of improved pension and a June 1979 claim for service connection for quadripalegic disability.  

The regulations do not define what constitutes an "election" of improved pension in all cases.  The election is allowed for generally and is final once a check has been negotiated.  See 38 C.F.R. § 3.711.  One regulation defines elections by surviving spouses of Spanish-American War veterans  See 38 C.F.R. § 3.712.  Spanish-American War benefits are clearly inapplicable.  Another regulation creates procedures for election by public assistance beneficiaries.  38 C.F.R. § 3.714.  "Public assistance beneficiary" is defined in part as someone receiving benefits for permanent and total disability under Title XIV of the Social Security Act.  The veterans status as a public assistance beneficiary is established by the Veteran's grant of SSA disability benefits.  Id.  

In any event, the specific requirements of an election are undefined.  The Board recognizes that the Veteran sought pension benefits in 1978 and filed an April 1979 Notice of Disagreement with the denial, continuing to seek pension benefits.  His June 1979 claim for service connection indicates that he sought whatever benefit that might be available to him.  

In this case, had the RO processed the claim in a timely fashion, the Veteran would have been able to elect improved pension benefits then, as opposed to twenty three years later, the currently assigned effective date.  

VA has a duty to sympathetically read a pro se veteran's filings to determine if a claim has been raised.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed Cir. 2004).  Reading the Veteran's submissions liberally and resolving doubt in his favor, the Board finds that the April 1979 Notice of Disagreement and June 1979 service connection claim are sufficient to constitute an election of improved pension benefits.  

For those entitled to pension on December 31, 1978, the effective date of an election to receive improved pension filed before October 1, 1979, by a person entitled to receive Section 306 pension shall be January 1, 1979, or any date after January 1 and before October 1, 1979, if to the beneficiary's advantage.  See 38 C.F.R. § 3.713(b).  Thus, the exception to the date of receipt rule requires the receipt of an election prior to October 1, 1979.  As the Board has found the April 1979 Notice of Disagreement sufficient to constitute an election, the earliest date of entitlement is January 1, 1979.  

Based on the above, the Board concludes that the Veteran is entitled to an earlier effective date of January 1, 1979 for improved pension benefits.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for restoration of Section 306 pension benefits on and after January 1, 1979, but the evidence in favor of an earlier effective date for improved pension benefits as of January 1, 1979 is at least in equipoise.  Consequently, the benefit-of-the-doubt rule does not apply to the Section 306 claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefit-of-the-doubt rule does apply to the improved pension claim and the earlier effective date for improved pension is granted.  Id.  

The Board finally notes that the instant decision establishes an earlier effective date for improved pension eligibility, but does not address whether the Veteran's income is excessive for that program.  Such determinations are downstream elements of the Veteran's earlier effective date claim and are not presently on appeal.  Cf. Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of 'downstream' elements).

Duties to Notify and Assist

VA has statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for pension benefits under both the Section 306 and improved pension programs.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

The Board believes that the disposition of this case is based upon the operation of law.  As discussed above, the relevant facts regarding Section 306 pension are not in dispute.  The appeal has been resolved solely based on application of the law to those facts.  Furthermore, the improved pension effective date has been the maximum extent allowable under the law.  

The Court has held that the VCAA has no effect on an appeal where the law is dispositive of the matter.  See Manning v. Principi, 16 Vet. App. 534 (2002).  


ORDER

Entitlement to Section 306 pension benefits on and after January 1, 1979, is denied.

Entitlement to an earlier effective date of January 1, 1979, for improved pension benefits is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


